DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 11/16/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 6-8 and 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Woods et al. US 6,423,357 as evidenced by Langler US 4,853,236.
Regarding claim 1, Woods discloses an edible container which may be formed from dehydrated fruit or dehydrated vegetable material (‘357, Abstract, col. 3, lines 10-23). Langler is incorporated by reference in the specification of Woods and discloses the composition of the dehydrated fruit or dehydrated vegetable material that is used to make the edible container. Woods as evidenced by Langler discloses that the dehydrated fruit material (solid portion of Langler) comprises liquid (water) (‘236, col. 6, lines 41-45), sugar (sucrose) (‘236, col. 5, lines 1-30) and one or more hydrocolloids 
Regarding claim 2, Woods as evidenced by Langler discloses that the liquid is water (‘236, col. 6, lines 41-45) and the one or more hydrocolloids are agar, carrageenan and pectin (‘236, col. 3, lines 63-66). 
Regarding claim 3, Woods as evidenced by Langler discloses that the composition of the dehydrated fruit material comprises 0.5%- 12% of hydrocolloids (‘236, Col. 4, line 1), 35-40% sweetening agent (sugar) (‘236, Col. 5, lines 5-6) and a water content of 30% (moisture content 30%) (‘236, Col. 6, lines 28-29).
Regarding claims 6-8, Woods as evidenced by Langler discloses that minor ingredients such as dyes, coloring agents and concentrated flavors can be added to the solid portion to improve the consumer acceptability (‘236, Column 6, lines 19-21). For example a red color may be imparted by F.D. &C. Red no. 40 (‘236, Column 6, lines 24-25). In other words, Woods as evidenced by Langler teaches that the composition may comprise a coloring agent, for example a coloring agent that is red, and a flavoring agent. 
Regarding claim 13, Woods as evidenced by Langler discloses that the solid portion comprising a dehydrated fruit composition is soft and supportive (‘236, Abstract).  Because the solid portion is soft and supportive, this implies that it may be flexible. Because the solid portion (which is the material that comprises the edible container of Woods) can be interpreted as flexible, the edible container itself may also be flexible. 
Regarding claims 14 and 15, Woods as evidenced by Langler discloses that the edible cup can hold low viscosity liquids for extended periods of time (‘357, Column 4, . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al. US 6,423,357 as evidenced by Langler US 4,853,236.
Regarding claim 4, Woods as evidenced by Langler discloses that the dehydrated fruit material comprises hydrocolloids such as pectin, agar, carrageenan and mixtures thereof. The composition of the dehydrated fruit material comprises 0.5%- 12% of hydrocolloids (‘236, Col. 4, line 1), 35-40% sweetening agent (sugar) (‘236, Col. 5, lines 5-6) and a water content of 30% (moisture content 30%) (‘236, Col. 6, lines 28-29). Woods as evidenced by Langler discloses that useful hydrocolloids include pectin, agar, carrageenan and mixtures thereof, but does not provide a specific example with the use of these hydrocolloids together specifically in the claimed amounts. While Woods as evidenced by Langler discloses the overall hydrocolloid weight, Woods as evidenced by Langler does not disclose the specific weight percentage of each of these hydrocolloids in the mixture of hydrocolloids. It is noted that Langler does however .     
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al. US 6,423,357 as evidenced by Langler US 4,853,236 and further in view of Baumann et al. US 5,840,354. 
Regarding claim 5, Woods as evidenced by Langler discloses that the material which comprises the edible container (solid portion of Langler) can additionally comprise citric acid (‘236, Col. 6, line 13) and also discloses that the material comprises vegetable glycerin (glycerol) (aqueous phase can comprise water soluble solids materials comparable to those described for the hard portion and that preferable materials include glycerol) in other words the material which comprises the edible container may also comprise water soluble solids such as glycerol (‘236, Col. 8, lines 22-27). 
Claim 5 differs from Woods as evidenced by Langler in the recitation that the composition comprises calcium chloride. 
Baumann (also incorporated into the specification of Woods) discloses that gelling properties of a variety of gelling agents including pectin can be enhanced by adding an ingredient that supplies a soluble calcium ion (‘354, Col. 1, lines 52-55), and the impact of the soluble calcium ion on gel strength is typically strong even at low concentrations (‘354, Col. 1, lines 58-59). Baumann further discloses that soluble calcium salts are typically expensive and contain low percentages of calcium, and that calcium chloride is an exception to this generalization (‘354, Col. 2, lines 21-23). It is noted that Baumann and Langler are both incorporated into the specification of Woods as disclosing water resistant, hydrophobic materials that could comprise the edible container (‘357, Col. 3, lines16-23). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have included calcium chloride in the composition of Woods as evidenced by Langler as suggested by Baumann because calcium chloride would enhance the gelling properties of the gelling agents and Woods already provides the motivation for utilizing the teachings of Baumann.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al. US 6,423,357 as evidenced by Langler US 4,853,236 and further in view of Mazin et al. US 5,188,861. 
Regarding claim 9, Woods as evidenced by Langler discloses the edible container comprises flavoring agents (‘236, Col. 6, lines 19-21). 
Claim 9 differs from Woods as evidenced by Langler in the recitation that the flavoring agent is specifically vanilla, lemon, bitters, jalapeno or lime. 
Mazin (also incorporated by reference into the specification of  Woods) discloses that the flavored dried fruit products have a more appealing taste aroma than .
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al. US 6,423,357 as evidenced by Langler US 4,853,236 in view of Ang US 2011/0159154.
Regarding claim 10, claim 10 differs from Woods as evidenced by Langler in the recitation that the edible container is specifically translucent.
Ang discloses a jelly confectionery material of a composition that is similar to the material that comprises the edible container of Woods as evidenced by Langler and that the jelly confectionery material is translucent ([0022], [0164], [0165]). It would have been obvious to one of ordinary skill in the art to modify the edible container of Woods as evidenced by Langler to be translucent as taught by Ang based on the desired appearance of the edible container. 
Regarding claim 11, claim 11 differs from Woods as evidenced by Langler in the recitation that the edible container is specifically opaque.  
Ang discloses a jelly confectionery material of a composition that is similar to the material that comprises the edible container of Woods as evidenced by Langler and .  
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al. US 6,423,357 as evidenced by Langler US 4,853,236 in view of Ang US 2011/0159154  and further in view of Renn et al. US 6,586,590. 
Regarding claim 12, claim 12 differs from Woods as evidenced by Langler in the recitation that the edible container is clear and colorless. 
Ang discloses a jelly confectionery material of a composition that is similar to the material that comprises the edible container of Woods as evidenced by Langler and that the jelly confectionery material is relatively clear and translucent (at least some of the material is clear and at least some of the material is translucent) without a coloring agent (‘154, [0164]) and discloses that an uncolored jelly confectionery material is desirable in some embodiments (‘154, [0159]). It would have been obvious to one of ordinary skill in the art to modify the edible container of Woods as evidenced by Langler to be clear and colorless as taught by Ang based on the desired appearance of the edible container. 
Additionally, Renn discloses a method of clarifying hydrocolloids such that the hydrocolloids form clear gels. Renn discloses that the clarified form of a hydrocolloid is preferred for such applications as dessert gels ('590, Col. 2, lines 45-47). Renn discloses that hydrocolloids such as carrageenan, agar and pectin can be clarified ('590, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10575536. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of ‘536 discloses an edible container comprising liquid, sugar and one or more hydrocolloids.
Regarding claim 2, claim 1 of ‘536 discloses that the hydrocolloids are agar, carrageenan and pectin. 
Regarding claim 3, claims 1 and 2 of ‘536 discloses that the liquid has a concentration of 24 to 77% by weight, the sugar has a concentration of 5% to 48% by weight, and the hydrocolloids have an overall concentration within the range of 1 to 11 % by weight.
Regarding claim 4, claim 2 of ‘536 discloses that the water has a concentration of 25% to 76%, the sugar has a concentration of 5% to 41% by weight.  Claim 1 of ‘536 discloses that the agar has a concentration of 0.2 to 0.78% by weight, the carrageenan has a concentration of 2.65% to 5.1% by weight and the pectin has a concentration of 0.1% to 0.40% by weight.
Regarding claim 5, claim 3 of ‘536 discloses that the container further comprises vegetable glycerin, CaCl2 and citric acid.
Regarding claim 6, claim 4 of ‘536 discloses that the container further comprises a coloring agent.
Regarding claim 7, claim 5 of ‘536 discloses that the coloring agent is white, orange, red, green or yellow.
Regarding claim 8, claim 6 of ‘536 discloses that the edible container further comprises a flavoring agent.
Regarding claim 9, claim 7 of ‘536 discloses that the flavoring agent is vanilla, lemon, bitters, jalapeno or lime.
Regarding claim 10, claim 13 of ‘536 discloses that the edible container is translucent.
Regarding claim 11, claim 8 of ‘536 discloses that the edible container is opaque.
Regarding claim 12, claim 9 of ‘536 discloses that the edible container is clear and colorless.
Regarding claim 13, claim 10 of ‘536 discloses that the container is flexible.
Regarding claim 14, claim 11 of ‘536 discloses that the container is able to hold liquids for up to 24 hours before degrading.
Regarding claim 15, claim 12 of ‘536 discloses that the container is able to contain liquids ranging in temperature from 32 to 180 degrees Fahrenheit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792